In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00139-CR



             JUAN LUIS OBESO, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                 Titus County, Texas
                Trial Court No. 17,566




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Juan Luis Obeso pled guilty to and was convicted of burglary of a habitation. Following

Obeso’s election of jury-assessed punishment, he was sentenced, consistent with the jury’s

recommendation, to fifty years’ imprisonment and was ordered to pay a $10,000.00 fine. Obeso

has filed a single brief, in which he raises issues common to all of his appeals. Specifically,

Obeso argues (1) that the trial court erred in accepting his guilty plea in the absence of a written

waiver of a jury trial on guilt/innocence, and (2) that the trial court failed to properly admonish

him that he was entitled to a jury trial on guilt/innocence.

       We addressed these issues in detail in our opinion of this date in cause number 06-13-

00138-CR. For the reasons stated therein, we likewise conclude that harmful error has not been

shown in this case.

       We affirm the trial court’s judgment.



                                               Jack Carter
                                               Justice

Date Submitted:        March 13, 2014
Date Decided:          April 25, 2014

Do Not Publish




                                                  2